Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more as addressed below.

The new 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (Vol. 84 No. 4, Jan 7, 2019 pp 50-57) has been applied and the claims are deemed as being patent ineligible.

Under the Step 1 of the eligibility analysis, we determine whether the claims are to a
statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C.
101: Process, machine, manufacture, or composition of matter. The below claim is considered to be in a statutory category (process).

Under Step 2A Prong 1, the independent claim 1 all include abstract ideas as highlighted (using a bold font) shown below.


 receiving, in a processor, a mass-to-charge ratio data set for the molecule, wherein the mass-to-charge ratio data set includes a plurality of mass-to-charge peaks corresponding to a plurality of ions or fragments of the molecule, wherein at least some of the plurality of mass-to-charge peaks are separated by one or more spacing values; 

accessing, by the processor, a listing including a plurality of mass delta values, wherein each mass delta values corresponds to a mass of a constituent of the molecule; 
comparing, by the processor, the mass-to-charge ratio data to the plurality of mass delta values to determine one or more estimated charges of the plurality of ions or fragments of the molecule, wherein the comparing includes determining an integer, k, corresponding to at least one of the mass delta values divided by the one or more spacing values, wherein at least one of the one or more estimated charges is equal to the integer k; and
  generating a neutral mass spectrum based at least in part on the estimated one or more charges.”

“12. A non-transitory computer-readable medium with instructions stored thereon, that when executed by a processor, cause the processor to:
      receive a mass-to-charge ratio data set for the molecule, wherein the mass-to-charge ratio data set includes a plurality of mass-to-charge peaks corresponding to a plurality of ions of the molecule or molecule fragments, wherein at least some of the plurality of mass-to-charge peaks are separated by one or more spacing values;
     access a listing including a plurality of mass delta values, wherein each mass delta values corresponds to a mass of a constituent of the molecule; 
     compare the mass-to-charge ratio data to the plurality of mass delta values to determine one or more estimated charges of the plurality of ions, wherein the comparing includes determining an integer, k, corresponding to at least one of the mass delta values divided by the one or more spacing values, wherein at least one of the one or more estimated charges is equal to the integer k; and
     generate a neutral mass spectrum based at least in part on the estimated one or more charges.”


“20. A system for providing neutral mass information associated with a molecule from mass spectrometry data, the system comprising: 
      a first memory for storing plurality of mass delta values; one or more processors; and memory coupled to the one or more processors, the memory configured to store computer-program instructions, that, when executed by the one or more processors, perform a computer-implemented method comprising: 
     receiving, in a processor, a mass-to-charge ratio data set for the molecule, wherein the mass-to-charge ratio data set includes a plurality of mass-to-charge peaks corresponding to a plurality of ions or fragments of the molecule, wherein at least some of the plurality of mass-to-charge peaks are separated by one or more spacing values; 

     accessing, by the processor, a listing including a plurality of mass delta values, wherein each mass delta values corresponds to a mass of a constituent of the molecule;
     comparing, by the processor, the mass-to-charge ratio data to the plurality of mass delta values to determine one or more estimated charges of the plurality of ions or fragments of the molecule, wherein the comparing includes determining an integer, k, corresponding to at least one of the mass delta values divided by the one or more spacing values, wherein at least one of the one or more estimated charges is equal to the integer k; and

generating a neutral mass spectrum based at least in part on the estimated one or more charges.”


step 2A prong 2,

The claims are not directed to any practical application.

The claims 1 and 12 do not comprise any significant additional elements/steps.
The steps of “receive a mass-to-charge ratio data set for the molecule” just data gathering steps, which is insignificant extra solution activity.
Additionally, the Claim 20 comprises the ” processor”, “memory” and “computer-program instructions” these are merely a general computer and generic pieces of the computer and software running on the computer.
 The general computer and software running on the computer do not make the claims significantly more than the abstract idea. All of these additional elements are generic computer and generic components of the computer, which are in light of Alice, as not being significantly more.
 There is no indication that the combination of elements/units improves the functioning of a computer or improves any other technology or technical field.
The depended claims 2-5, 7-11 and 13-19 are merely extend the details of the abstract idea of mathematical concepts, more particularly mathematical calculations or mental steps as accrued.
Claims 6 and 14 just additionally provide description of data. 
Thus claims 2-11 and 13-19 are patent ineligible under 35 USC 101.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-5, 7-8, 12, 13, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu “Deconvolution in mass spectrometry based proteomics” in view of Cerda (US Pub.20140045273).

Regarding Claim 1, Xu disclose a computer-implemented method for providing neutral mass information associated with a molecule from mass spectrometry data, the method comprising:
      receiving, a mass-to-charge ratio data set for the molecule, wherein the mass-to-charge ratio data set includes a plurality of mass-to-charge peaks (Fig. 2 )corresponding to a plurality of ions or fragments of the molecule, wherein at least some of the plurality of mass-to-charge peaks are separated by one or more spacing values; 
      accessing, a listing including a plurality of mass delta values (para 2.2, where tandem mass spectrometric analysis to obtain sequence information;
 2.2.1, where collection of spectral peaks in MS/MS spectra), wherein each mass delta values corresponds to a mass of a constituent of the molecule (Fig. 3, theoretical molecular weights for these species); 

    comparing, the mass-to-charge ratio data to the plurality of mass delta values to determine one or more estimated charges of the plurality of ions or fragments of the molecule  (Fig. 2, Page 766, para 2.2.1, col. 1, lines 11-19, where  base peak detection and m/z value matching between theoretical and measured peaks with varied charge states… the THRASH subtraction strategy in the deconvolution process was also used in the Isoconv algorithm.9,25); (pages 767 and 768 and para 3.1; Deconvolution in data-dependent acquisition, where Wang et al proposed a probabilistic matching model …compare with other database search methods), wherein the comparing includes determining an integer, k, (Page 768, Fig. 3 (D), where mass is 471,060 (is integer of charges Fig. 3, # (B), charges 50+, 49+, 48+ for orange peak) and 515, 650kDA) corresponding to at least one of the mass delta values divided by the one or more spacing values, wherein at least one of the one or more estimated charges is equal to the integer k (Fig. 1, E, Fig. 3, (B), where K= 50+, 49+, 48+, 51+, 50+, 49+, e.g., number charges equal to integer k); and
  generating a neutral mass spectrum based at least in part on the estimated one or more charges (Fig. 3, (D) deconvoluted, the picks 471,060 and 515,650 corresponds to the neutral mass spectrum).
Xu does not disclose a processor.
Cerda disclose the processor (para [0013], where processor of a computing device; para [0019], where a system including a processor).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide processor as taught by Cerda in the Xu in 

Regarding Claim 2, Xu disclose the method of claim 1, wherein the one or more estimated charges comprises a first estimated charge, the further comprising:
   comparing a second estimated charge of the plurality of ions or fragments of the molecule with the first estimated charge, wherein the second estimated charge is estimated based on a deconvolution calculation that does not rely on the mass delta value (Fig. 2, Page 766, para 2.2.1, col. 1, lines 11-19, where base peak detection and m/z value matching between theoretical and measured peaks with varied charge states… the THRASH subtraction strategy in the deconvolution process was also used in the Isoconv algorithm.9,25); and
     further wherein generating the neutral mass spectrum comprises generating the neural mass spectrum based on the one or more estimate charges and the second estimated charge(Fig. 3, (D) deconvoluted, the picks 471,060 and 515,650 corresponds to the neutral mass spectrum). 

Regarding Claim 3, Xu disclose The method of claim 2, wherein the second estimated charge is estimated based on determining integer ratios among mass-to-charge peaks corresponding to differently charged ions or fragments of the same mass ( one mass is equal 471,060 corresponds to the Fig. 3, # (B), charges 50+, 49+, 48+ (different charge ion) for orange peak and another mass is equal 515, 650kDA corresponds to the 51+, 50+ and 49+ green(different charge ion) on the (B)).

Regarding Claim 4, Xu disclose the method of claim 2, wherein the second estimated charge is estimated based on a mass difference the plurality of ions or fragments of the molecule due to mass differences of atomic isotopes (Fig. 2, Page 766, para 2.2.1, col. 1, lines 11-19, where base peak detection and m/z value matching between theoretical and measured peaks with varied charge states).

Regarding Claim 5, Xu disclose the method of claim 1, further comprising generating the listing of the plurality of mass delta values based on input from a user (para 2.2, where tandem mass spectrometric analysis to obtain sequence information;
 2.2.1, where collection of spectral peaks in MS/MS spectra).

Regarding Claim 7, Xu disclose the method of claim 1, wherein comparing, by the processor, the mass-to-charge ratio data to the plurality of mass delta values to determine the one or more estimated charges comprises determining a plurality of estimated charges, including k and k+/ (Fig. 3 (B) and (D), where charges 50+, 49+, 48+ from (B), e.g., K+=50+).

Regarding Claim 8, Xu disclose the method of claim 1, wherein comparing, by the processor, the mass-to-charge ratio data to the plurality of mass delta values to determine the one or more estimated charges comprises determining a plurality of estimated charges for each of the plurality of ions or fragments of the molecule (Fig. 3 (B), where charges 50+, 49+, 48+ from (B), para 2.2.1, where peak detection and m/z 

Regarding Claim 12 is analyzed and rejected as discussed with respect to claim 1.
 Additionally, Xu does not disclose a non-transitory computer-readable medium with instructions stored thereon, that when executed by a processor, cause the processor.
 Cerda disclose a non-transitory computer-readable medium with instructions (para [0023], where a non-transitory computer readable medium having instructions stored thereon that, when executed by a processor, cause the processor to perform operations including accessing at least a portion of mass spectrometry data) stored thereon, that when executed by a processor, cause the processor (para [0013], where processor of a computing device; para [0019], where a system including a processor).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide non-transitory computer-readable medium with instructions, as taught by Cerda in the Xu in order to more accurately analyze of the mass spectra samples.
 
Regarding Claim 13 is analyzed and rejected as discussed with respect to claim 5.
13. The non-transitory computer-readable medium of claim 12, further wherein the instructions further cause the processor to generate the listing of the plurality of mass delta values based on input from a user.
Cerda disclose first memory for storing plurality of mass delta values (para [0019], where a memory storing instructions thereon, where the instructions when executed cause the processor to access at least a portion of mass spectrometry data, where the portion of mass spectrometry data); 
one or more processors(para [0013], where processor of a computing device; para [0019], where a system including a processor); and 
   memory coupled to the one or more processors, the memory configured to store computer-program instructions (para [0023], where a non-transitory computer 
readable medium having instructions stored thereon that, when executed by a 
processor, cause the processor to perform operations including accessing at 
least a portion of mass spectrometry data), that, when executed by the one or more processors, perform a computer-implemented method (para [0019], where a memory storing instructions thereon, where the instructions when executed cause the processor to access at least a portion of mass spectrometry data, where the portion of mass spectrometry data).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide processor, memory and computer-program instruction, as taught by Cerda in the Xu in order to more accurately perform all calculation and analyze of the mass spectra samples.
 
Regarding Claim 15 is analyzed and rejected as discussed with respect to claim 7.
Regarding Claim 16 is analyzed and rejected as discussed with respect to claim 8.

20 is analyzed and rejected as discussed with respect to claims 1 and 12.
Additionally, Xu does not disclose 
the system comprising: 
a first memory for storing plurality of mass delta values; 
one or more processors; and 
   memory coupled to the one or more processors, the memory configured to store computer-program instructions, that, when executed by the one or more processors, perform a computer-implemented method.
Cerda disclose first memory for storing plurality of mass delta values (para [0019], where a memory storing instructions thereon, where the instructions when executed cause the processor to access at least a portion of mass spectrometry data, where the portion of mass spectrometry data); 
one or more processors(para [0013], where processor of a computing device; para [0019], where a system including a processor); and 
   memory coupled to the one or more processors, the memory configured to store computer-program instructions (para [0023], where a non-transitory computer 
readable medium having instructions stored thereon that, when executed by a 
processor, cause the processor to perform operations including accessing at 
least a portion of mass spectrometry data), that, when executed by the one or more processors, perform a computer-implemented method (para [0019], where a memory storing instructions thereon, where the instructions when executed cause the processor 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide processor, memory and computer-program instruction, as taught by Cerda in the Xu in order to more accurately perform all calculation and analyze of the mass spectra samples.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xu “Deconvolution in mass spectrometry based proteomics” in view of Cerda (US Pub.20140045273), as applied above and further in view of Wehofsky “Isotopic deconvolution of matrix-assisted laser desorption/ionization mass spectra for substance-class specific analysis of complex samples”.
Regarding Claim 6, Xu disclose the method of claim 1, wherein the listing of the plurality of mass delta values includes a mass delta for one or more of: 
but does not disclose a sodium adduct, phosphorylation, a 6-carbon sugar, a glucose, and a trisaccharide.
Wehofsky disclose a sodium adduct, phosphorylation, a 6-carbon sugar, a glucose, and a trisaccharide (Page 44, Results, where mass spectra of standard peptides were acquired and were processed by means of the Isoconv algorithm. The synthetic
peptide, substance P, was measured using DHB as a matrix in the presence of sodium and potassium ions).
 Wehofsky in the Xu in order to more accurately detect the particular ions mass value.

Regarding Claim 14 is analyzed and rejected as discussed with respect to claim 6.
 
Examiner note regarding the prior art of the record:
Regarding Claims 9 and 17, Klammer “Peptide charge state determination for low-resolution tandem mass spectra
”disclose method calculates a posterior probability for each charge state based on a multinomial distribution witch models the probability of fragment ions in different m/z ranges.
Wehofsky “Isotopic deconvolution of matrix-assisted laser desorption/ionization mass spectra for substance-class specific analysis of complex samples” disclose calculated from  the natural isotopic distribution of its atoms by probabilistic calculations. 
 The prior art of record does not teach or fairly suggest a method of
“generating the neutral mass spectrum comprises iteratively estimating the charges for the plurality of ions or fragments of the molecule by assigning an initial probability to each of a plurality of charge states each of the plurality of ions or fragments, modifying the initial probabilities of the charge states based on the mass delta value and calculating an estimated mass for each of the plurality of ions or fragments of the molecule based on the one or more estimated charges.”
Regarding Claim 17 is similarly analyzed, as discussed with respect to claim 9.

Correspondently, dependent claims 10, 11, 18 and 19 are not rejected under 102/103 due to their dependency on claims 9 and 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857